     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 1 of 67 PageID #:1250   1

 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3                                              )
         UNITED STATES OF AMERICA,              )   Case No. 17 CR 281
 4                                              )
                            Plaintiff,          )
 5                                              )
                     vs.                        )   Chicago, Illinois
 6                                              )   November 19, 2018
         CARLOS R. MEZA,                        )   2:00 p.m.
 7                                              )
                            Defendant.          )
 8
                 TRANSCRIPT OF PROCEEDINGS - Pretrial Conference
 9                    BEFORE THE HONORABLE ELAINE E. BUCKLO
10
         APPEARANCES:
11
         For the Plaintiff:             MR. JOHN R. LAUSCH, JR.
12                                      UNITED STATES ATTORNEY
                                        BY: MR. RICK D. YOUNG
13                                           MS. KAITLIN KLAMANN
                                        Assistant United States Attorneys
14                                      219 South Dearborn Street
                                        Chicago, Illinois 60604
15
         For the Defendant:             MR. JOSHUA B. KUTNICK
16                                      900 West Jackson Boulevard # 5
                                        Chicago, Illinois 60607
17
                                        AND
18
                                        LAW OFFICE OF MINA ZARDKOOHI
19                                      BY: MS. MINA ZARDKOOHI
                                        53 West Jackson Boulevard
20                                      Suite 1615
                                        Chicago, IL 60604
21
22       Court Reporter:                SANDRA M. MULLIN, CSR, RMR, FCRR
                                        Official Court Reporter
23                                      219 S. Dearborn Street, Room 2260
                                        Chicago, Illinois 60604
24                                      (312) 554-8244
                                        sandra_mullin@ilnd.uscourts.gov
25
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 2 of 67 PageID #:1251   2

 1              (Proceedings heard in open court:)
 2                   MR. KUTNICK: Joshua Kutnick, K-u-t-n-i-c-k, on
 3       behalf of Carlos Meza.
 4                   MS. ZARDKOOHI: Mina Zardkoohi, M-i-n-a,
 5       Z-a-r-d-k-o-o-h-i, also on behalf of Carlos Meza.
 6                   MR. KUTNICK: And, Judge, I'm introducing you to
 7       Ms. Zardkoohi.
 8                   THE COURT: Are you going to participate in the
 9       trial?
10                   MS. ZARDKOOHI: Yes.
11                   THE COURT: Then I better learn how to pronounce
12       your name.
13                   MS. ZARDKOOHI: If it's spelled out, it's quite --
14       this is how it's spelled out. Zardkoohi. You can skip the
15       "H."
16                   THE COURT: Okay. What kind of --
17                   MS. ZARDKOOHI: My husband is Persian, that's
18       Iranian. Not mine. My maiden name is Serbian. It's even
19       worse. That's why I took his.
20                   THE COURT: Zardkoohi?
21                   MS. ZARDKOOHI: Yeah, good. Thanks.
22                   MR. YOUNG: Rick Young and Kaitlin Klamann on
23       behalf of the United States.
24                   THE COURT: I'm sorry, what is your name, please?
25                   MS. KLAMANN: Kaitlin Klamann.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 3 of 67 PageID #:1252   3

 1                   THE COURT: All right. We have some motions in
 2       limine to deal with. The government filed several.
 3                   MR. KUTNICK: I filed one. It's one motion, but it
 4       has a few issues.
 5                   THE COURT: I saw. Okay. So we will start with
 6       the one that the government has with respect to 803(6) and
 7       902(11) regarding records. Is there any opposition?
 8                   MR. KUTNICK: There is not.
 9                   THE COURT: Then your other one was to exclude
10       certain evidence. One about alleged negligence, lack of
11       reliance or misconduct by the victims.
12                   MR. KUTNICK: So, Judge, my only objection is I
13       want to be able to question the victims about the extent that
14       all investments can be risky. Not blaming them for not being
15       diligent, not blaming them for -- I mean, because whether or
16       not they were diligent, the fraud would have occurred, is my
17       reading of the case law. And so I'm not going into blaming
18       them for it. But I do want to elicit what I just stated,
19       that, you know, this is a -- they're investing a lot of
20       money, there is risk involved. You know, perhaps they've
21       invested money before. And there is no 100 percent
22       guarantees in investment.
23                   THE COURT: Any problem with that?
24                   MR. YOUNG: I don't have an issue with that, your
25       Honor.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 4 of 67 PageID #:1253   4

 1                   THE COURT: Okay.
 2                   MR. KUTNICK: Thank you.
 3                   THE COURT: The government's charging decisions.
 4                   MR. KUTNICK: Can I add one caveat to that before
 5       we --
 6                   THE COURT: Yes.
 7                   MR. KUTNICK: -- move on, which is, the discovery
 8       does show some communication between the victims and some of
 9       these, like, larger perpetrators of this big scheme that's
10       bigger than Carlos' -- the allegations against Carlos.
11                   THE COURT: Okay. Actually, you know, before you
12       get to that.
13                   MR. KUTNICK: Sure.
14                   THE COURT: I was about to ask this. You know,
15       maybe I should have started with that. Tell me about this
16       whole thing. Give me -- you know, I've read what's in the
17       indictment, I've read the little bit that's in here. But
18       tell me what -- tell me the story of this, and then you can
19       correct it.
20                   MR. KUTNICK: I would like to hear the story too,
21       Judge.
22                   MR. YOUNG: Your Honor, around 2012, the defendant
23       began dealing with certain individuals. You know, some of
24       the names are referenced in the motion in limine. Bob Adams,
25       Alan Milton, Mark Horton. And they were supposedly offering
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 5 of 67 PageID #:1254   5

 1       opportunities to, as I understand it, invest money in some
 2       type of international --
 3                   THE COURT: So who started dealing? Are you saying
 4       that --
 5                   MR. YOUNG: The defendant.
 6                   THE COURT: He started dealing with them? What do
 7       you mean?
 8                   MR. YOUNG: He was referred to them by someone, and
 9       they begin telling him about opportunities to invest money --
10                   THE COURT: Okay.
11                   MR. YOUNG: -- internationally and to make very,
12       very large returns in very short periods of times. You know,
13       in the millions or billions of dollars, in some cases.
14                   He then, in turn, began -- because he didn't have
15       his own money to invest, began trying to raise money from
16       basically friends. Primarily people he knew from the church
17       where he went. You know, five of the victims, as I will call
18       them, you will hear testify at the trial were fellow church
19       members, or, in one case, the son of the other church member
20       because the actual member has been deceased.
21                   But he told them about these opportunities to make
22       money with these investments, told them that this was --
23       these were sort of 100 percent guaranteed transactions; that
24       there was no risk; that they would be able to make relatively
25       huge amounts in short periods of time. You know, for
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 6 of 67 PageID #:1255   6

 1       $250,000, he promised returns of $10 million to one investor,
 2       for example.
 3                   He failed to tell them, sort of, about certain
 4       things, such as, sort of his really lack of familiarity with
 5       these types of transactions. His, sort of, lack of knowledge
 6       or -- of these individuals. In some cases, he represented,
 7       we believe the evidence will show, that he was investing his
 8       own money in the transactions when he was not.
 9                   He also didn't tell the investors that he was
10       taking some of the money for other non-investment purposes,
11       such as purchasing a vehicle, in one case, or paying off a
12       loan on a property in another case, and things along those
13       lines, your Honor.
14                   THE COURT: What kind of money are we talking
15       about?
16                   MR. YOUNG: One of the investors, Mr. Spencer, put
17       in about $700,000. Another investor by the name of Cordell
18       Crane put in around $300,000. An individual by the name of
19       Wade George I think put in -- might have been -- I don't
20       remember the amount, but it was a lower amount, maybe 40,
21       $50,000. There was a Ray Yacoub, who is not a church member,
22       but he put in $50,000. And then another church member by the
23       name of David Tomlinson put in $15,000.
24                   So essentially he is dealing with certain
25       individuals who have not been charged and are not alleged as
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 7 of 67 PageID #:1256   7

 1       co-schemers in the indictment, and then raising money to make
 2       those investments from individuals in sort of his circle,
 3       and, as alleged in the indictment, providing false
 4       information to them about --
 5                   THE COURT: How long did this whole thing last?
 6                   MR. YOUNG: Roughly two years, your Honor. From
 7       roughly 2012 to, you know, towards the end of 2013.
 8                   THE COURT: Must have been a rich church.
 9                   MR. YOUNG: The investors did have some funds to
10       invest.
11                   THE COURT: Okay. You said something in your
12       motion about Church of the Latter-Day Saints. Is that what
13       this was?
14                   MR. YOUNG: Yes.
15                   THE COURT: Is this in Chicago?
16                   MR. KUTNICK: It's in the northern suburbs.
17                   THE COURT: Oh, okay. All right. Now, we'll just
18       go back to your question. You had a caveat?
19                   MR. KUTNICK: My caveat was that the -- several of
20       the victims I believe had contact with these other
21       individuals, like Bob Adams.
22                   THE COURT: Okay.
23                   MR. KUTNICK: Specifically Bob Adams.
24                   THE COURT: What happened to them, by the way?
25                   MR. YOUNG: They have not been charged.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 8 of 67 PageID #:1257   8

 1                   THE COURT: Oh, I see because it's a question of --
 2       never mind.
 3                   MR. KUTNICK: So I just don't want the jury to
 4       think that the only information that is ever received about
 5       these investments comes directly from the defendant. I want
 6       them to -- the jury to understand that these -- some of these
 7       individuals had their own conversations with these, the
 8       Renaissance Company, specifically Bob Adams. And, also, I
 9       believe Terry Barnes -- well, there are several different
10       entities where money was sent up. Okay? And so any contacts
11       that the victims had with those people above Carlos, I'd like
12       to be able to question them on that.
13                   THE COURT: Okay. I'm trying to figure this out.
14       So you would be cross-examining a victim --
15                   MR. KUTNICK: Right.
16                   THE COURT: -- presumably, and say: Did you also
17       have conversations with --
18                   MR. KUTNICK: Bob Adams.
19                   THE COURT: -- Bob Adams?
20                   MR. KUTNICK: Uh-huh.
21                   THE COURT: Well, that's a yes-or-no answer.
22                   MR. KUTNICK: Did he tell you about these huge
23       returns on investments? Things of that nature.
24                   THE COURT: Who will be --
25                   MR. YOUNG: Judge, I think only one of the victims
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 9 of 67 PageID #:1258   9

 1       spoke with Mr. Adams.
 2                   MR. KUTNICK: Maybe just one. Maybe it was just
 3       one.
 4                   MR. YOUNG: But I don't have an objection to that,
 5       to the extent it influenced their decision in some regard. I
 6       mean, I think there may be a hearsay objection at a certain
 7       point.
 8                   THE COURT: Well, I never felt like I was really
 9       good at hearsay, so tell me now if we're going to have a
10       hearsay issue so I can think it through.
11                   MR. KUTNICK: Well, there are ways around that, of
12       course. Did you have a conversation with Bob Adams? After
13       that conversation, did you believe A, B, C, D.
14                   THE COURT: Yeah, no, I was just trying to decide
15       for what purpose it was being offered, but I guess --
16                   MR. YOUNG: If it's going to state of mind, I think
17       there is not going to be a hearsay --
18                   MR. KUTNICK: And I just don't want to run afoul of
19       the motion in limine, and I think that it's kind of
20       borderline with this -- with that line of questioning.
21                   MR. YOUNG: No, I think our point was just the
22       actual charging decisions, that individuals haven't been
23       charged, not that asking about --
24                   MR. KUTNICK: No, I'm talking -- we haven't
25       gotten -- I went back to Number 1. I'm sorry.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 10 of 67 PageID #:125910


 1                    MR. YOUNG: Oh, I'm sorry.
 2                    MR. KUTNICK: About -- this is, I think, under
 3       Number 1.
 4                    MR. YOUNG: No, I have no objection to with
 5       questioning witnesses about --
 6                    THE COURT: Okay. And the charging decisions, I'm
 7       assuming you don't have -- it would be hard to -- you should
 8       read it so you make sure that you --
 9                    MR. KUTNICK: I have a note. Hold on. It says no
10       objection, but I want to double check my note.
11                    THE COURT: I doubt that you --
12                    MR. KUTNICK: No, we don't intend to argue that the
13       government should have arrested anyone else. But we do
14       intend to argue, Judge, that the defendant was a victim of
15       Renaissance and Bob Adams.
16                    THE COURT: Okay.
17                    MR. YOUNG: No issue, Judge.
18                    THE COURT: All right. I think that takes care of
19       the government's.
20                    MR. KUTNICK: Yes.
21                    THE COURT: Now, yours, the first thing you want to
22       do is --
23                    MR. KUTNICK: It helps to -- I can pull out the
24       indictment, Judge, because that is where I get that from.
25                    THE COURT: Well, we can start with -- I can read.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 11 of 67 PageID #:126011


 1       Does the government object to the first one?
 2                    MR. YOUNG: We do, your Honor. We believe the
 3       testimony at trial from several of the victims would be that
 4       they knew the defendant from the church, you know, for a
 5       number of years before he approached them. But more than
 6       that, your Honor, that, you know, their decision to invest
 7       these very significant amounts of money was due in large part
 8       to the fact that they trusted the defendant based upon how
 9       they knew him and from where they knew him, where they knew
10       him from, namely, church.
11                    Furthermore, your Honor, we think the fact that,
12       you know, four of the five, you know, victims that you will
13       be hearing from at trial were, in fact, church members leads
14       to the inference that he was specifically approaching people
15       who he knew and he felt would trust him in connection with
16       this type of investigation. So we do think -- or this type
17       of investment, I'm sorry. We do think it's appropriate to
18       elicit, not simply that they knew him from church, but that
19       their relationship to him being of that nature was part of
20       the reason why these investors trusted him. This wasn't
21       someone coming up to them on the street asking them to
22       invest, you know, $700,000 or $300,000. This is someone they
23       knew for a very long time from their church and with whom
24       they shared faith, and as well as what we believe is the
25       natural inference that he, in, fact took advantage of that
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 12 of 67 PageID #:126112


 1       and approached people because he believed they would trust
 2       him in making this type of very large, sizable investment
 3       based largely on, you know, his description of the investment
 4       to them.
 5                    THE COURT: What is your legal objection to that
 6       coming in?
 7                    MR. KUTNICK: It's mainly the inflammation of the
 8       jury. That they could -- I want to just make the distinction
 9       between two phrases that are in the indictment. One is,
10       shared religious beliefs, which I have an objection to. And
11       the other was friendship to gain their trust and confidence,
12       which I do not have an objection to.
13                    And I think that the government can put on their
14       case without getting into religious beliefs because I think
15       that, if we have some religious people on the jury and if
16       they feel that Mr. Meza exploited spiritualism, so to speak,
17       or common, as they say, shared religious beliefs, that
18       that's -- that's inflammatory. It could enrage them and say:
19       Well, really? This guy not only took these people's money,
20       but he did it by using, for lack of a better term, you know,
21       God? And I just think that it doesn't impinge on the
22       government's case to say they were members of the same
23       church, they knew each other for years, they were friends.
24       All of that, I have no objection to. But to go after this
25       shared religious beliefs I think is likely to inflame the
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 13 of 67 PageID #:126213


 1       jury. That's my legal argument, Judge.
 2                    THE COURT: Maybe it would be easier to deal with
 3       this if we knew what it is you think that they're going to
 4       say about all of this.
 5                    MR. YOUNG: You know, I think the witnesses will
 6       say, in part, your Honor, they didn't think another member of
 7       their church would lie to them. That they invested, they
 8       trusted him because they knew for a number of years -- not
 9       just that, but they knew him from church. And they didn't
10       think another member of their church would lie to them.
11                    THE COURT: That can't be -- I mean, what they
12       thought about that, that really --
13                    MR. KUTNICK: I don't think I have a problem with
14       that.
15                    THE COURT: I don't know how that would be --
16       Yeah, I don't know how that could be objectionable.
17                    MR. KUTNICK: I don't think I have aproblem with
18       that as the way Mr. Young just said.
19                    One second please, Judge.
20                    Okay. So what Mina is pointing out, and I think
21       that Carlos is saying, is that, Bob Adams is also a member of
22       the Mormon church. And, so, you know, you have all that. It
23       keeps going. You know, there is -- and I don't think there
24       is evidence that that was used to induce the victims to pay
25       money. It may have been a subjective belief of the victims,
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 14 of 67 PageID #:126314


 1       like, oh, well, he goes to my church. But there wasn't any
 2       kind of affirmative use of shared religious beliefs.
 3                    THE COURT: It doesn't sound like -- that you're
 4       expecting that they're going to say that, that there is. I'm
 5       not hearing a dividing line where you're really -- of what is
 6       expected to be testified to where you're on different sides.
 7                    MR. KUTNICK: Here is what I thought of, as I was
 8       working on this, your Honor. I pictured very talented
 9       Assistant US Attorneys in maybe opening saying: You know,
10       they sat next to this man every week. They -- you know,
11       they -- things, you know, that -- pushing that church button.
12       I think it can be pushed too much here. And I have no
13       problem letting them push it to the extent that it connects
14       the dots, but I just -- it's as if -- the example I used with
15       Mr. Young this weekend was bowling team. Like, yeah, someone
16       who is on your bowling team, you would trust. They're your
17       buddy. You see them often, you've known them for years.
18       That's okay, as long as we keep it at the bowling team. But
19       once we get into church and we're dealing with matters of
20       religion and spiritualism and exploitation of that --
21                    THE COURT: But that's the difference is I'm not
22       hearing, at least, that the church part is really different
23       from the bowling team, other than maybe, if you're a member
24       of a church, you do it -- you trust that bowling teams
25       probably don't get into issues of -- well, other than
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 15 of 67 PageID #:126415


 1       cheating, if you could cheat bowling. But, otherwise, they
 2       probably don't get into issues of honesty at all. And a
 3       church, you know, I'm not sure how that's going to cut
 4       against your client. But unless he is intending to really
 5       use that, or they are in saying -- I don't want to put words
 6       in anybody's mouth, but it doesn't sound like you're
 7       expecting that.
 8                    MR. YOUNG: I don't think we're expecting -- we're
 9       not trying to hit the button or sort of, you know, make this
10       the issue of the case, your Honor. But they were members of
11       the same church for a number of years. And I think a church,
12       as your Honor indicated, is a little bit different than a
13       bowling team, in the sense that there, you know, could be the
14       assumption that people who attend church, who are active in
15       their church are, you know, perhaps more moral, that -- or at
16       least some basis to believe that they're more moral because
17       of that.
18                    I'll also note that I expect the witnesses to say
19       that, you know, the defendant held a leadership position at
20       the church. And because of that, you know, they believed
21       that -- you know, they held him to a higher standard, and
22       they didn't think that a person who held that position would
23       lie to them or violate their trust.
24                    MR. KUTNICK: My --
25                    THE COURT: Did he? He is shaking his head back
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 16 of 67 PageID #:126516


 1       there.
 2                    MR. KUTNICK: My understanding is that -- and I
 3       don't know a lot about the structure of the religion, but
 4       that members mostly take leadership roles. They don't have
 5       clergy in the sense that other religions have clergy. That's
 6       my belief. And Carlos will correct me if I am wrong.
 7                    THE DEFENDANT: I'm sorry, what?
 8                    MR. KUTNICK: You don't have clergy the way that
 9       other religions have clergy. Members step up to or are
10       appointed to leaderships positions; isn't that right?
11                    THE DEFENDANT: That is correct.
12                    MR. KUTNICK: Okay. So it's very -- you know, lots
13       and lots of people get leadership positions. It's not like,
14       oh, the select chosen few. And people rotate in those
15       positions, where they will serve for a while as a leadership,
16       and then they will step down, and then someone else also step
17       back up. I just think we're getting too deep into the whole
18       religion thing.
19                    THE COURT: Well, I would be careful about that
20       because I'll just have to rule on any specific objection at
21       trial. But it's certainly not specific enough that I would
22       feel comfortable just granting your motion at this point.
23       And I'm not hearing that it's going to go, I was going to
24       say, over the line. I'm not really quite sure what the line
25       would be because what their testimony is as to what
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 17 of 67 PageID #:126617


 1       influenced them or what was used to influence them or might
 2       have objectively made a difference, I mean, that can come
 3       out. So, I mean, I suspect I'll hear it if there is
 4       something that looks like it's trying to go beyond what is
 5       appropriate in terms of their relationships. But I think
 6       maybe you're worried about something that could happen but
 7       that doesn't sound like it's going to happen.
 8                    MR. KUTNICK: That may be, Judge. I just --
 9                    THE COURT: Okay.
10                    MR. KUTNICK: -- wanted to distinguish between
11       spiritual and organizational.
12                    THE COURT: Okay. I'm not hearing that there is
13       going to be any issues of spiritual beliefs --
14                    MR. KUTNICK: Okay.
15                    THE COURT: -- that are going to come out. I take
16       it you're not expecting that either?
17                    MR. YOUNG: No, Judge.
18                    THE COURT: Okay. Let's go on to two. I really
19       don't know what you're asking.
20                    MR. KUTNICK: I can explain more, your Honor. At
21       least one -- I think there were -- there was at least one
22       meeting that took place among several victims in a hotel
23       meeting room --
24                    THE COURT: Okay.
25                    MR. KUTNICK: -- to discuss the allegations against
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 18 of 67 PageID #:126718


 1       Mr. Meza. There was another meeting that included a federal
 2       agent, I believe, with also -- I don't know if it was the
 3       same people or mostly the same people. But I am moving to
 4       exclude any evidence of either of those meetings. I think it
 5       is more prejudicial than probative. In a way, it's just --
 6                    THE COURT: I suspect they don't want to bring that
 7       up either.
 8                    MR. YOUNG: No, I don't think we're intending to go
 9       into the meetings, Judge.
10                    THE COURT: Okay. Three. Do you agree to that
11       one?
12                    MR. YOUNG: Yes, Judge.
13                    THE COURT: I don't know, what is four?
14                    MR. KUTNICK: Mr. --
15                    THE COURT: I read it, but do you have any --
16                    MR. YOUNG: Four, the defendant was convicted of
17       misdemeanor theft by deception in the circuit court. So
18       under 609(b) because the conviction was for a crime involved
19       in element of dishonesty, we believe it is appropriate to
20       impeach him on that conviction at trial, should he testify.
21                    I agree with the defendant's motion to the extent
22       he says that it should be limited to sort of the details of
23       what's on the face of the conviction. But we do believe it's
24       appropriate for cross-examination. Even though it's a
25       misdemeanor, it is a crime that involves dishonesty.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 19 of 67 PageID #:126819


 1                    MR. KUTNICK: My response, your Honor, is that the
 2       similarity between the offenses, the time period in which it
 3       occurred, the -- one of the -- the victim is a witness in
 4       this case. The victim in that state case is a witness in our
 5       case. It is -- because of all those things, I think that the
 6       prejudicial nature outweighs the probative value, even for
 7       impeachment purposes. The government has many, many, many,
 8       many instances with which to try to impeach Mr. Meza's
 9       testimony that would clearly do the job; whereas, this, I
10       believe, goes too far.
11                    MR. YOUNG: I would just add to that, I mean, in
12       terms about the victim, and the like, wouldn't come out if
13       the cross-examination is limited to, as it would be, the --
14       sort of the date, the conviction.
15                    THE COURT: All right. Well, the only way -- well,
16       I don't know, I mean --
17                    MR. KUTNICK: I'm sorry, Judge.
18                    THE COURT: Maybe you don't know at this point if
19       Mr. Meza is going to testify. Unless he is going to testify,
20       it's not going to come out anyway.
21                    MR. KUTNICK: Of course. And we're only talking
22       about if he were to testify. We don't know 100 percent at
23       this point, but it's certainly likely.
24                    And the other thing is, your Honor, that even by
25       naming the crime, the date and the disposition, you know,
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 20 of 67 PageID #:126920


 1       Carlos may be put in a position where then he kind of has to
 2       explain those facts. And we're just arguing that it's highly
 3       prejudicial, Judge.
 4                    THE COURT: Tell me more about the crime of which
 5       he was convicted.
 6                    MR. KUTNICK: So --
 7                    THE COURT: What was it?
 8                    MR. YOUNG: It was a violation of the Illinois
 9       combined statute 720 Section 561. It's theft by deception.
10                    MR. KUTNICK: Yes, thank you. Basically a large
11       check bounced. $47,000.
12                    MR. YOUNG: I think that's correct. That's my
13       understanding.
14                    THE COURT: Do I have a choice? I mean, the rule
15       says: Must be admitted.
16                    MR. YOUNG: It does not require the balancing test
17       that is required for -- in Section A of 609, your Honor, so I
18       believe it should be admitted. I assume that your Honor
19       always has discretion under Rule 403 and won't suggest
20       otherwise. But I do believe it's appropriate here, your
21       Honor. It is going to be limited to sort of the face of the
22       judgment. It's certainly prejudicial, but I don't think it's
23       unfairly prejudicial. And I would note here that obviously,
24       if the defendant testifies, as in any case, his credibility
25       is going to be a central issue at the trial.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 21 of 67 PageID #:127021


 1                    THE COURT: That's true.
 2                    MR. YOUNG: Both in terms of his intent to defraud
 3       and both in terms of -- I think he is going to contradict
 4       things that were said to him by a particular -- or, I'm
 5       sorry, he is going to contradict things that witnesses say he
 6       said to them. He is going to deny them based upon my review
 7       of their testimony, as well as, you know, prior statements he
 8       has made. I think the jury, it's appropriate for them to
 9       know in assessing his credibility that he does, in fact, have
10       a conviction for a crime of -- that involves dishonesty.
11                    MR. KUTNICK: I just wanted to double check the
12       rule, your Honor, because my read of it, when I was working
13       on this, was that it still is subjected to the 403 balancing
14       test. But I wanted to check the rule before I'm quoted on
15       that.
16                    THE COURT: I mean, of course it's prejudicial.
17       That's the point of it. So it's a question of whether it's
18       unfairly prejudicial if he testifies. And he is saying:
19       They're lying, I'm not. I mean, allows these to come in.
20                    I would suggest -- I'll look at that, too, but as
21       I'm sitting here, it seems to me -- what would take this out
22       of the realm of cases where it's allowable? In fact, they
23       say: This shall be admitted. What makes this one different?
24       They're always going to be prejudice. What's the point?
25                    MR. KUTNICK: I think that the points that I made
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 22 of 67 PageID #:127122


 1       in the beginning of my objection, which is the fact that the
 2       victim in that case is a witness here, the timeframe which it
 3       occurred is the same timeframe.
 4                    THE COURT: That doesn't have to come out, though.
 5                    MR. KUTNICK: Okay. Also, your Honor --
 6                    THE COURT: And, indeed, the victim shouldn't be --
 7       shouldn't testify -- should be instructed not to say, oh, he
 8       has already been convicted of that, or something. I think
 9       that shouldn't come in because I agree that that could --
10       that that might be unfairly prejudicial in terms of that.
11       But there is no reason why that needs to -- to come in.
12                    MR. KUTNICK: Your Honor, just to add something
13       about -- we were saying, well, Mr. Meza is telling the truth
14       and the other witnesses are lying. That is not really what
15       the defense theory is.
16                    THE COURT: Okay. I don't -- all right.
17                    MR. KUTNICK: But there is very little of --
18                    THE COURT: I was taking that from Mr. Young
19       saying, well, his credibility will be in question, which is
20       certainly the case if -- and if he is saying this didn't
21       happen --
22                    MR. KUTNICK: Well, I mean, I think that the
23       government knows --
24                    THE COURT: -- then they've got two stories.
25                    MR. YOUNG: Mr. Spencer. I was referring to
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 23 of 67 PageID #:127223


 1       Mr. Spencer who claims that the defendant told him that he,
 2       the defendant, was also contributing $250,000 towards the
 3       transaction. The defendant, when previously interviewed,
 4       denied that he had said that to Mr. Spencer.
 5                    MR. KUTNICK: And Mr. Young is correct. There will
 6       be, I guess, small points of: Well, he said this. No, I
 7       didn't. You're right.
 8                    THE COURT: They wouldn't be so small.
 9                    MR. KUTNICK: Well, no, we anticipate that that's
10       going to be a part of the case, for sure, whether Mr. Meza
11       contributed his own money.
12                    THE COURT: It could make a difference to a
13       reasonable investor, don't you think? Never mind.
14                    MR. KUTNICK: I think it's a significant fact in
15       the case, your Honor.
16                    THE COURT: Well, as I'm hearing it right now, I am
17       going to deny your motion. But there is no reason why the
18       fact that it might be related to this should come in at all,
19       I agree with that. That would be -- that would be unfairly
20       prejudicial.
21                    Okay. Number 5. What is this?
22                    MR. KUTNICK: Pending matter.
23                    THE COURT: You're not going to bring that in.
24                    MR. YOUNG: We are not going to bring in the
25       indictment or the charges, your Honor. The underlying
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 24 of 67 PageID #:127324


 1       circumstances that have led to the charges might be
 2       appropriate for cross-examination or 608(b) because they are
 3       acts that involve dishonesty, namely, false statements made
 4       to other church members about certain services he was going
 5       to perform, obtaining money from them, and then sort of
 6       forging checks and cashing them.
 7                    MR. KUTNICK: Your Honor, my position is that this
 8       is a currently pending felony charge in McHenry County. He
 9       is presumed innocent, and that the government should not be
10       allowed to elicit any evidence regarding the allegations, the
11       charges.
12                    THE COURT: Nothing about the charges. You're not
13       going to bring anything about the charges.
14                    MR. YOUNG: No, your Honor. I'd also agree that
15       under 608(b) we can ask the question on cross-examination.
16       But to the extent he denies it, we're barred from proving it
17       up with extrinsic evidence. So we wouldn't be seeking to
18       introduce any evidence other than through his testimony, if
19       he were to sort of acknowledge. But 608(b) allows for
20       cross-examination on prior bad acts involving dishonesty.
21                    THE COURT: See, what I'm hearing is two different
22       things. Prior bad acts is one thing. The fact that he has
23       been charged is different.
24                    MR. YOUNG: I agree, your Honor. It's never our
25       intent to bring up the fact that he has been charged with
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 25 of 67 PageID #:127425


 1       this criminally or there is a pending case.
 2                    THE COURT: I mean, the fact that there is -- so I
 3       don't know what the -- what are the acts?
 4                    MR. YOUNG: There was a member of his church who
 5       was in mortgage foreclosure, or having problems with their
 6       property. Mr. Meza, the defendant, approached them and said
 7       that he could assist them in obtaining a loan modification,
 8       basically negotiate with the lender some type of sort of
 9       reduced mortgage payments. In the course of purportedly
10       doing that, he represented to the church members, fellow
11       church members, that he needed certain money to pay other
12       individuals who were helping him. I think there were two
13       attorneys, and I believe there was representation to be like
14       a real estate broker. The people, in response to his
15       request, wrote checks payable to those individuals, the names
16       that were provided to them by the defendant. The defendant
17       never gave that money to those individuals. Instead, he
18       forged their names on those checks and deposited them into
19       his own bank accounts and kept the money.
20                    MR. KUTNICK: And those -- the victims of that case
21       are not witnesses here. So I don't even know how the
22       government would elicit evidence of that, except through
23       Mr. Meza himself. And he is in an untenable position because
24       it is a pending case that he would then be almost forced to
25       testify under oath about a pending criminal matter. And I
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 26 of 67 PageID #:127526


 1       think that that would be a violation of his -- well, he
 2       would -- he could assert a Fifth Amendment privilege, and
 3       that would be very prejudicial in front of the jury.
 4                    THE COURT: It could get tricky.
 5                    MR. KUTNICK: And I will say this one argument
 6       again, your Honor, which is, they've got a lot of things that
 7       are uncharged, other bad acts, that I'll just say that this
 8       would just be piling on.
 9                    THE COURT: Maybe you should skip this one.
10                    MR. YOUNG: We won't go into it, your Honor.
11                    THE COURT: Okay. What about six? I mean, I read
12       it. It doesn't mean anything to me right now. You said the
13       name Robert Adams, I've heard that, and -- to question
14       government investigators and other witnesses about their
15       knowledge. I guess maybe that -- go ahead, Mr. Young.
16                    MR. YOUNG: No, I was going to say, your Honor, in
17       principle, I don't have an issue with this. There may be
18       foundation objections at the time. But absent that, I mean,
19       it's hard to sort of deal with this in the abstract now on a
20       particular question.
21                    THE COURT: It's a little vague to me. The problem
22       is about their knowledge. What does that mean? But
23       apparently --
24                    MR. KUTNICK: I can explain, Judge.
25                    THE COURT: Go ahead.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 27 of 67 PageID #:127627


 1                    MR. KUTNICK: Robert Adams, Renaissance, Larry
 2       Gelfond, Terry Barnes, Virginia Worldwide and Carso were all
 3       investigated extensively by the government for their role in
 4       their various respective scams, so to speak.
 5                    MR. YOUNG: Albeit not by the agents in this case.
 6                    MR. KUTNICK: No, but in terms of their -- the
 7       agent's knowledge of the entire case, I would like to be able
 8       to cross them on what they learned in their investigation
 9       about these individuals and their fraudulent activities
10       without violating the other motion in limine saying they
11       should have been arrested, just that they were investigated
12       and what they learned in those investigations.
13                    THE COURT: So they put on an agent. You get up
14       and cross-examine, and you're going to say: Have you heard
15       the name Robert Adams? Who is he? Then what?
16                    MR. KUTNICK: Oh, I think, based on my review of
17       the discovery that's been tendered that the investigating
18       agents know a lot about Renaissance and these other
19       fraudulent activities because it's --
20                    THE COURT: How is it actually relevant?
21                    MR. KUTNICK: Because the -- it kind of ties into
22       my No. 7. Because the government is alleging that Meza
23       misled potential investors about his level of knowledge of
24       the nature and legitimacy of the investments for which he was
25       soliciting funds.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 28 of 67 PageID #:127728


 1                    We're going to talk about this more, I guess, when
 2       we get to No. 7.
 3                    THE COURT: Well, you can jump to seven, if you
 4       want.
 5                    MR. KUTNICK: Okay. But I think that is highly
 6       problematic. I mean, a huge part of the defense is that
 7       Carlos Meza was a victim too, and that he was not aware of
 8       the nature and legitimacy of the investments for which he was
 9       soliciting funds. This is -- we contend that that's not what
10       happened here, that Mr. Meza was -- he had heard about an
11       investment opportunity, he wanted in on that investment
12       opportunity. He wanted to use that to make money for himself
13       and also to make money for his friends. And that he was not
14       aware of the nature and legitimacy of the investments.
15                    So to -- the jury should know about the fraudulent
16       activity of all of these other individuals because that would
17       tend to show that Mr. -- it would tend to support our theory
18       of defense, that Mr. Meza was duped as well.
19                    THE COURT: That he was fooled also?
20                    MR. KUTNICK: Yes.
21                    THE COURT: What's your response?
22                    MR. YOUNG: I don't have relevance objections, your
23       Honor. I believe they should have some latitude there. It's
24       just going to come down to the foundation. Because, you
25       know, to the extent the agents, you know, have read reports,
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 29 of 67 PageID #:127829


 1       or the like, you're going to have hearsay issues.
 2                    MR. KUTNICK: Well, there is also lawsuits from all
 3       over the country against these organizations where these
 4       people were committing these -- this fraudulent activity in
 5       cities all over the place. So it's -- you know, the -- I
 6       would have to do a little research on it whether or not we
 7       could actually show those to the jury. But certainly a court
 8       can take judicial notice of filed documents.
 9                    MR. YOUNG: Although that would be in your case,
10       you're talking about.
11                    MR. KUTNICK: Right.
12                    MR. YOUNG: Well, I guess -- okay.
13                    MR. KUTNICK: Right. If we were trying to show that
14       Renaissance is this big, bad entity, we could tend to do it
15       through the agent saying, well, they were investigated, and
16       it was an extensive investigation, and you learned that it
17       was a billion-dollar scheme, and, you know, we can -- that's
18       where I want to go with it.
19                    MR. YOUNG: Again, Judge, I think there is some
20       foundation, you know, concerns there, complaints are
21       allegations. Whether or not that is actually admissible
22       evidence, I question. I think they do -- they should -- they
23       are entitled to some latitude here to show that, you know,
24       these things were being told to the defendant before he was
25       relating them to the -- and I believe that's their defense.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 30 of 67 PageID #:127930


 1       But to me it's more just the sort of foundational concerns.
 2                    MR. KUTNICK: And that's correct. There is going
 3       to be a lot of --
 4                    MR. YOUNG: So it's hard to answer that, like, in a
 5       vacuum, I guess that is what I am getting at, until I know
 6       exactly what you're seeking to admit or how you're seeking to
 7       admit it. It's sort of hard to respond to the objection.
 8                    THE COURT: Yes, I have some concern about. So you
 9       learned -- I mean, how do you say that you learned this? I
10       mean, were you told this, you found this, you've seen a
11       report this, you know there is lawsuits? What? And --
12                    MR. KUTNICK: Well, I would -- I guess I would say
13       to the agent:
14                    In your investigation of this case, you had the
15       opportunity to investigate the Renaissance -- I forget what
16       the formal -- Renaissance Capital Group? Yes, I did.
17                    And in that investigation, you learned that
18       Renaissance Capital Group was responsible for financial
19       frauds in the amount -- in the seven-figures amounts, or
20       eight figures, or -- what is it? Billions of dollars?
21                    In your investigation you learned that Renaissance
22       was conducting these activities all over the United States?
23                    THE COURT: So those are the questions. Would you
24       object?
25                    MR. YOUNG: Well, Judge, I mean, the fraud is a
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 31 of 67 PageID #:128031


 1       legal conclusion by the agent. So, I mean, I guess I would
 2       object to the conclusion. The rest of it I think would be
 3       based primarily upon things they've read from interviews, or
 4       the like. So, I mean, I think there would be foundational
 5       concerns.
 6                    THE COURT: I mean, it is a conclusion. I have no
 7       idea what the answer is. First I'm hearing. It isn't like
 8       I've read anything about this. But you say you learned that
 9       they were engaged in fraud?
10                    MR. KUTNICK: I mean, I suppose it would have to be
11       worded more artfully: You've learned of allegations that
12       they were engaged in large scale fraud? I mean --
13                    MR. YOUNG: Maybe a better way to do this is
14       perhaps if you want to -- if there is some kind of
15       stipulation you want to propose, to the extent we've given
16       you something, you know, in discovery. Obviously we have
17       tendered a great deal of discovery related to many things to
18       counsel. If there is something along those lines, it might
19       be better to handle it that way, we can sort of parse
20       through.
21                    I will also say that we put the names of a couple
22       of our agents on the witness list sort of prophylactically.
23       But, at this point, I think it's very likely we won't be
24       calling the agents. So -- then if you ask to call them in
25       your case, obviously they will be made available to you.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 32 of 67 PageID #:128132


 1                    MR. KUTNICK: Right.
 2                    MR. YOUNG: But Mr. Tremaglio, the financial
 3       analyst, will be testifying. He certainly -- he can testify
 4       about, like, things he observed in bank records about money,
 5       and things like that.
 6                    MR. KUTNICK: That's -- you both make the good
 7       point. He -- Mr. Young's -- Mr. Tremaglio, is that his name?
 8       Steve?
 9                    MR. YOUNG: Yes.
10                    MR. KUTNICK: He is going to be a witness. He is
11       basically a forensic accounting investigator for your office?
12                    MR. YOUNG: Yes.
13                    MR. KUTNICK: He is -- he created this document,
14       this flow chart, your Honor, these two flow charts that the
15       government has tendered to us. And these -- I mean, without
16       you having to learn all of these, your Honor, very, very
17       simply, these are the victims in our case. This is Mr. Meza.
18       This is, of course, Bob Adams and Renaissance, and this is
19       the huge, large financial scam that was occurring there.
20       These groups is where the government alleges that Mr. Meza
21       skimmed off some funds to go to these organizations. And
22       then this chart reflects other fraudulent organizations that
23       were kind of doing the same type thing as Renaissance
24       Corporation. They've got Carlos Meza involved, you know, not
25       only here, but also here. This is Milwaukee McPherson. This
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 33 of 67 PageID #:128233


 1       is the company that's associated with Mr. Meza. So they've
 2       got him wrapped into this part of it, too.
 3                    So, I mean, the case cannot be -- I mean, I would
 4       want to try to elicit testimony from any government witness
 5       that had knowledge of this whole thing to try to paint the
 6       picture of what was going on, the big picture of what was
 7       going on.
 8                    THE COURT: Well, I think Mr. Young has to be right
 9       about that, unless you do it by -- maybe you can come up with
10       a stipulation that might give you more than you're going to
11       get in questioning. But, otherwise, you might be able to ask
12       something about alleged or -- I'm not -- without having more
13       specific questions, that's hard. But to say you learned
14       that? I mean, what do you mean you learned that? I think
15       any government attorney is going to object, and I would
16       probably have to sustain it.
17                    MR. KUTNICK: Well, there is the one witness who I
18       think Scott Spencer who did actually talk to Bob Adams. So
19       that I think is ripe for cross-examination.
20                    THE COURT: So are you saying -- you concluded, you
21       personally concluded, that was? Because you're saying there
22       weren't -- there haven't been charges, there haven't been
23       convictions, there haven't been anything? I don't know about
24       these other companies.
25                    MR. YOUNG: No one else has been charged.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 34 of 67 PageID #:128334


 1                    MR. KUTNICK: I'm just going off of what the
 2       government has told me.
 3                    THE COURT: Well --
 4                    MR. KUTNICK: And that conversation was in -- was
 5       tendered in discovery, the conversation between Scott Spencer
 6       and Bob Adams.
 7                    So here is what they're saying. They're saying
 8       that Carlos would come to them and make these promises, five
 9       promises. Okay? That if you give me X number of dollars in
10       three months, you're going to get $10 million, something like
11       that. And what I would want to elicit from that witness is:
12       You talked to Bob Adams, and Bob Adams told you those five
13       things; didn't he? That's -- that's --
14                    MR. YOUNG: We're fine with that. He would cover
15       that.
16                    MR. KUTNICK: Okay.
17                    MR. YOUNG: I think we were talking about the law
18       enforcement officers.
19                    MR. KUTNICK: Well, if the government is not going
20       to call them, then I have to make a decision about whether
21       they would benefit my case at all.
22                    THE COURT: All right. Well, it sounds like I am
23       not really going to be able to actually rule on those two.
24       But if you try to put in you learned that, it's probably
25       going to be not a question that you really could get answered
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 35 of 67 PageID #:128435


 1       by somebody.
 2                    MR. KUTNICK: But Mr. Tremaglio would be able to
 3       testify to anything that was on this chart.
 4                    THE COURT: Well, apparently, if he made it.
 5                    MR. KUTNICK: And that would encompass --
 6                    THE COURT: Boy, don't let the jury see that chart
 7       until after they're selected.
 8                    MR. KUTNICK: That -- it would encompass them
 9       questioning of Mr. -- I'm going to say his name wrong --
10       Tremaglio.
11                    THE COURT: Did he prepare these charts?
12                    MR. YOUNG: Yes, your Honor.
13                    MR. KUTNICK: So I could see wanting to
14       cross-examine him about his knowledge of all of the players
15       that he has got here. Well, not all, because it's not --
16                    THE COURT: Well, certainly if that's going in,
17       then I suppose -- I don't know why you couldn't cross-examine
18       him about: Why is this person there, or this company there,
19       and what is that -- what does that mean? Yes, I agree with
20       you to that extent.
21                    MR. KUTNICK: Okay.
22                    THE COURT: That's more specific.
23                    MR. KUTNICK: I think that that's -- if the agents
24       aren't going to testify, that's the way I would anticipate it
25       coming in.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 36 of 67 PageID #:128536


 1                    THE COURT: Okay. All right. I think we've
 2       reached some agreement.
 3                    MR. KUTNICK: I agree, Judge.
 4                    THE COURT: So, now, let's find out about the
 5       length of this trial. You keep telling me three days. I'm
 6       skeptical. And I do not like to tell a jury less than the
 7       real time.
 8                    MR. YOUNG: I think we will be somewhere closer to
 9       9 or 10 actual witnesses. The list has 13 or 14, but a
10       couple of those were --
11                    THE COURT: Right, I saw that.
12                    MR. YOUNG: We've had some of -- a stipulation of
13       at least one of those witnesses.
14                    MR. KUTNICK: A lot of those witnesses are fairly
15       short witnesses.
16                    THE COURT: Let me pull out your list. You have 14
17       people. So maybe you could just tell me a little bit about
18       who these people are.
19                    MR. YOUNG: Sure.
20                    THE COURT: Some of these you really don't think
21       you're going to call, we will just leave them alone.
22                    MR. YOUNG: Cordell Crane -- Mr. Benjamin, the
23       witness, I think we may be able to reach a stipulation to.
24                    MR. KUTNICK: We're working on it.
25                    MR. YOUNG: Cordell Crane is one of the victims.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 37 of 67 PageID #:128637


 1       He will definitely testify.
 2                    James Dorger is a law enforcement officer. I don't
 3       anticipate that we will actually call him.
 4                    Mr. George is the victim of one of the -- I'm
 5       sorry, the son of one of the victims. So he will testify but
 6       his testimony will be relatively short.
 7                    MR. KUTNICK: If I could just interrupt, an issue
 8       with him, only because I was working on this this morning,
 9       actually. I would question whether the government is
10       planning to elicit any statements that his deceased father
11       made to him?
12                    MR. YOUNG: No, because those would be hearsay. So
13       it would be limited to discussions that Mr. George had with
14       the defendant following his father's death.
15                    THE COURT: Okay.
16                    MR. YOUNG: Mr. Lee and Mr. --
17                    THE COURT: How about Mr. Khoja?
18                    MR. YOUNG: I'm sorry, I crossed him out. We're
19       not going to call Mr. Khoja.
20                    THE COURT: Not. Okay.
21                    MR. YOUNG: Mr. Lee and Ms. Markova are both
22       employees of a company by the name of ALSJ. Some of the
23       investor funds was used to pay off debts that the defendant
24       owed to that company. I anticipate their testimony will be
25       relatively brief, just to explain that, you know, he owed
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 38 of 67 PageID #:128738


 1       money, this check that was paid to us represented payment of
 2       that loan.
 3                    Brian J. Murphy was an FBI agent who we're not
 4       intending on calling. Same with No. 9, Ms. Pettorelli.
 5                    Mr. Peretz is the president -- or I don't know the
 6       title, but managing partner, perhaps, of a company by the
 7       name of Barnett Capital. It received investor funds, or
 8       defendant paid amounts of money that he owed to Barnett using
 9       investor funds. So he would be a relatively short witness
10       just to explain that he had done some unrelated business with
11       the defendant, he owes money, this is the money he used to
12       pay it.
13                    Mr. Spencer is one of the victims. He will be
14       testifying.
15                    Mr. Tomlinson is one of the victims. He will be
16       testifying.
17                    Mr. Tremaglio is our financial analyst. He will be
18       testifying.
19                    And then Ray Yacoub is another victim, and he will
20       be testifying.
21                    So I think that's about eight or nine.
22                    THE COURT: Okay. So you look at that --
23                    MR. YOUNG: And I think --
24                    THE COURT: Think about it. Now, how many hours of
25       testimony?
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 39 of 67 PageID #:128839


 1                    MR. YOUNG: I think we can -- I think we have a
 2       good shot at resting by the end of the day on Wednesday,
 3       Judge. Mr. Spencer is probably the longest witness, but I
 4       think that will be maybe the hour-and-a-half, or so.
 5       Everyone else would be -- you know, Mr. Crane would be
 6       shorter, and probably even an hour, or so, on direct. I
 7       can't speak for cross, obviously. But most of the other
 8       witnesses, Judge, I think are all, you know, shorter. You
 9       know, some of our other victims, Mr. Tomlinson, Mr. George,
10       Mr. Yocoub had more -- sort of less dealings with the
11       defendant. I think those directs would all be under an hour,
12       Judge.
13                    THE COURT: Okay. So that's already four days.
14       Then if you rest by the end of the day on Wednesday, that's
15       the end of the third day. So if there wasn't anything more,
16       then the next day would be for closing and instructions.
17                    Now, what about you? Are you for sure putting on a
18       case.
19                    MR. KUTNICK: No, not for sure. At this time --
20       well, we need a little bit more time before making a final
21       decision about whether we have additional witnesses besides
22       Mr. Meza.
23                    THE COURT: Yes, you can --
24                    MR. KUTNICK: If we can have that --
25                    THE COURT: Yes, you may. I'm just trying to
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 40 of 67 PageID #:128940


 1       figure out how long the trial is going to be.
 2                    MR. KUTNICK: Well, if we were to have a witness --
 3                    THE COURT: I mean, in terms of knowing, one, if I
 4       need to increase the number of jurors that I am going to
 5       call, and for just planning.
 6                    MR. KUTNICK: If we had witnesses besides Mr. Meza,
 7       they would not be numerous. It would maybe be a couple.
 8                    THE COURT: Okay.
 9                    MR. KUTNICK: And they would also not be lengthy,
10       they would be very brief. I think that, if there were a
11       defense witness that would be lengthy, if would be Mr. Meza,
12       should he choose to testify.
13                    THE COURT: All right. So --
14                    MR. KUTNICK: When I say lengthy, not a whole day.
15                    THE COURT: But if he testifies, then it will go
16       beyond that week because I don't have trial on Fridays.
17       Okay. I just needed to know that.
18                    MR. KUTNICK: As long as we're talking about
19       government witnesses, your Honor, I didn't write this in my
20       motion in limine, but I'm sure the government is not caught
21       by surprise. I object to all of these, what I categorize as
22       404(b) witnesses. I mean, their other crimes evidence. The
23       government hasn't filed a motion to submit evidence of proof
24       of other crimes. These people, yes, they are mentioned in
25       the discovery, so we're aware of them. However, I think that
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 41 of 67 PageID #:129041


 1       there is a danger that -- about hearing about all these other
 2       instances that the jury, you know, is going to use it as
 3       basically propensity evidence. That if, you know, he did it
 4       to this person and this person and this person, then he must
 5       have done it to these people. I think that the government
 6       should have to articulate a legal basis for admitting what I
 7       would term other crimes evidence.
 8                    THE COURT: All right. Two people -- two of these
 9       are named in the -- or they're referred to in the indictment,
10       Victim A, Victim B; is that right?
11                    MR. KUTNICK: Yes.
12                    MR. YOUNG: Correct.
13                    THE COURT: Which two are they?
14                    MR. YOUNG: Mr. Crane and Mr. Spencer are Victim A
15       and Victim B. I believe Mr. Spencer is A, but I'm not
16       certain. But they're A and B.
17                    THE COURT: Okay. And so the others are --
18                    MR. YOUNG: George, No. 4. Tomlinson, No. 12, and
19       Yocoub, No. 14.
20                    THE COURT: So this is the same thing?
21                    MR. YOUNG: Yes, Judge. I mean, I disagree that
22       it's other acts evidence. It's a scheme that's alleged over
23       a period of time. You know, the Victims A and B were alleged
24       as victims. It was alleged victims, including A and B. This
25       all happened during the period alleged in the indictment.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 42 of 67 PageID #:129142


 1       The representations made to them about an investment in some
 2       type of, you know, international financial transaction is the
 3       same. The representations about sort of, you know, short
 4       time turnaround is the same. You know, the guarantee, it's a
 5       sure thing, it's going to happen within 60 days is the same,
 6       so.
 7                    THE COURT: Was it to invest in the -- it was to
 8       invest in the same --
 9                    MR. KUTNICK: No.
10                    THE COURT: I'm not -- because I can't actually say
11       it, I'm not sure whether it was to invest in --
12                    MR. KUTNICK: In the same entity, I guess you were
13       going to maybe say? And the answer is no, I believe. Right?
14                    MR. YOUNG: Same entities. There is Palmore and
15       there is Adams and --
16                    MR. KUTNICK: Virginia Worldwide.
17                    MR. YOUNG: Spencer and Crane's monies are going to
18       those entities, and these people's monies goes to those same
19       entities.
20                    THE COURT: Ordinarily I don't think -- as long as
21       it really is the same scheme, I don't think they would be --
22       the government would be limited to the exact Victims A and B.
23       But if there is any dispute as to whether this is the same
24       scheme because, if it's not, then it would get into 404(b),
25       which doesn't necessarily mean that they couldn't put it in.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 43 of 67 PageID #:129243


 1       But Seventh Circuit has gotten more restrictive on that in
 2       recent years. So if you're going to argue about that, I
 3       think you're going to have to give me some facts probably in
 4       writing.
 5                    MR. KUTNICK: Okay. I think it would have to trace
 6       the funds that each of those victims invested and see where
 7       the commonality is between those investments and the
 8       investments of Mr. Crane and Mr. Spencer.
 9                    THE COURT: Let me look at the indictment. Just a
10       second.
11                    MR. YOUNG: Do you have the chart?
12                    MR. KUTNICK: Which chart?
13                    MR. YOUNG: The one you had out a moment ago.
14                    MR. KUTNICK: I mean, so, your Honor, what Mr. Young
15       just pointed out to me, and I agree with him is that,
16       specifically David Tomlinson is a witness. His money did end
17       up in one of the same funds, so to speak, as Scott Spencer.
18       However, his money never goes through either Mr. Meza or
19       Mr. Meza's company, Milwaukee McPherson. So to say that, you
20       know, he is a victim of Mr. Meza when the money doesn't even
21       go through him, you know. I think there are communications
22       that they have, but -- I think it's distinguishable because
23       the other -- because Mr. Crane and Mr. Spencer's money, at
24       least in the transactions on their Grand Jury Exhibit 8, all
25       go through Carlos Meza.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 44 of 67 PageID #:129344


 1                    MR. YOUNG: Actually, Crane goes through Virginia
 2       Worldwide and Spencer goes through Palmore later. You're
 3       just talking about the charged executions.
 4                    MR. KUTNICK: Right. I'm talking about Tomlinson
 5       does not; correct?
 6                    MR. YOUNG: No, but you said all of the Crane and
 7       Spencer money went through Milwaukee McPherson. That's not
 8       correct.
 9                    MR. KUTNICK: No, you're right, there are other sums
10       that do not go through Milwaukee McPherson.
11                    MR. YOUNG: So early in the scheme, the defendant
12       was telling the investors to wire the money to an account
13       that he held in the name of his company, Milwaukee McPherson.
14       Later on in the scheme, he told investors to wire it directly
15       to other accounts. He told Mr. Spencer to wire funds to an
16       account held by Virginia Worldwide. He told Mr. Crane,
17       either Victim A or B, I forget which one, to wire funds to an
18       account held by Palmore Legal Services.
19                    So later in the scheme, instead of going through
20       Mr. -- the Milwaukee McPherson account, they were going
21       directly to these other accounts.
22                    The other victims, as we will call them for
23       purposes of our discussion, Mr. Tomlinson, Mr. George and
24       Mr. Yocoub, wired the funds directly to these other accounts
25       at the instruction of the defendant. So they didn't --
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 45 of 67 PageID #:129445


 1                    THE COURT: Then who controlled those accounts?
 2                    MR. YOUNG: Those are controlled by the other
 3       individuals we've been talking about. Bob Adams and --
 4                    MR. KUTNICK: Terry Barnes.
 5                    MR. YOUNG: Terry Barnes and other individuals.
 6                    THE COURT: So how did defendant benefit?
 7                    MR. YOUNG: Well, he didn't benefit directly from
 8       those wirings, but they were made as part of sort of the same
 9       investment scheme. He was making misrepresentations to them,
10       we allege the evidence would show.
11                    THE COURT: I see, to get them to do it. Why would
12       he do that?
13                    MR. YOUNG: Well, I think in part because he
14       believed that this money was going to hit, which --
15                    MR. KUTNICK: That's what we agree with. He did
16       that because he believed that he was going to make a lot of
17       money for himself and for his investing partners.
18                    MR. YOUNG: But our position is he was telling them
19       things that were not true in order to get them to do that.
20       So it still fits within the -- so even though he wasn't sort
21       of skimming that money, for lack of a better word to describe
22       it, as he had some of the earlier investments, he was still
23       obtaining that money by means of fraud, in the hopes that
24       these sort of then, you know, investment programs would pay
25       off.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 46 of 67 PageID #:129546


 1                    MR. KUTNICK: We disagree.
 2                    THE COURT: And pay off for him how?
 3                    MR. YOUNG: Well, if -- he was essentially gambling
 4       with other people's money. He was getting them to invest in
 5       these programs because he didn't have the money himself, and
 6       hoping then, once it would hit, you know, and he'd get these
 7       returns of, you know, millions of billions of dollars, he
 8       would split that with them.
 9                    THE COURT: Okay. But this is where I get lost at
10       the moment. If he says to Victim A: Gee, if you invest
11       $200,000, you're going to get millions. And so Victim A
12       does, and he invests it with Adams, whatever this guy is,
13       what other than -- why would the defendant do -- how was he
14       going to benefit? How was he potentially going to benefit if
15       he takes -- Victim A takes his $200,000 and gives it to
16       Adams?
17                    MR. YOUNG: Because when the investment comes
18       through. It would be like me taking your money and then
19       gambling with it, and then once I win, I take half, you take
20       half.
21                    THE COURT: Okay. But that's what I was trying to
22       find out.
23                    MR. YOUNG: Yes.
24                    THE COURT: He was going to benefit.
25                    MR. YOUNG: Yes, I'm sorry.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 47 of 67 PageID #:129647


 1                    THE COURT: Oh, okay. Because he had an agreement
 2       with Adams, or whatever it is, that he would then get half of
 3       it.
 4                    MR. YOUNG: They would split -- right. They would
 5       split the return with the victim. He would tell the victim
 6       that we're basically going to be partners in this.
 7                    THE COURT: Oh, wait a minute. Okay. So his
 8       agreement is -- so he thinks that this money with Adams is
 9       actually going to pay off and his agreement with Victim A is,
10       if it does, I get half.
11                    MR. YOUNG: Yes. I'm going to get some, you're
12       going to get some. We're sort of partners in this
13       investment.
14                    MR. KUTNICK: Well, the allegation isn't that
15       Mr. Meza was going to get any piece of the victims' returns.
16       Mr. -- I think the government's evidence was that Mr. Meza
17       represented that he was investing his own money as well, so
18       then he would be a beneficiary himself, or that he said that
19       he was investing his own money as well. That's what their
20       evidence is.
21                    THE COURT: Right.
22                    MR. KUTNICK: He realizes no benefit, your Honor,
23       except for the money that he allegedly skimmed off, which is
24       a tiny percentage of the entire amounts that we're talking
25       about here.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 48 of 67 PageID #:129748


 1                    THE COURT: Yeah, I saw that. That wasn't an awful
 2       lot. But I figured there had to be more to it than that.
 3       Probably was.
 4                    MR. KUTNICK: May I, Judge? I don't want to
 5       interrupt you.
 6                    THE COURT: Yeah, no.
 7                    MR. KUTNICK: Well, this is -- okay. So it's kind
 8       of like two counts. One, the money that is allegedly
 9       skimmed, and I don't think either side has too many questions
10       about that. It's kind of is what it is. But the other part
11       is where we really do -- the government kind of wants to have
12       it both ways. In the one sense that Carlos was in on this
13       big, greater scheme, like he knew about it. Yeah, there is
14       no evidence to support that fact. None. There is no
15       communications between the defendant and any of these other
16       characters, Bob Adams, Terry Barnes, Larry Gelfond, to show,
17       hey, we're going to take these people's money and they're
18       never going to get it back. That does not exist in this
19       case.
20                    THE COURT: Well, then, he will be found not
21       guilty.
22                    MR. KUTNICK: I mean, I think even the government
23       would agree that there are no direct evidence of that. Of
24       course, I think their case is based on circumstantial
25       evidence that, well, he should have known or, you know,
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 49 of 67 PageID #:129849


 1       things like that.
 2                    THE COURT: Well, should have known doesn't usually
 3       get you --
 4                    MR. YOUNG: No, I agree.
 5                    THE COURT: -- that direction.
 6                    MR. YOUNG: It's knowledge. It's not, should have
 7       known.
 8                    Judge, later on in the scheme he is making
 9       representations to investors that are very similar to the
10       representations he made early on, specifically to Mr. Yocoub
11       and Mr. Tomlinson that: This is a sure thing, this is going
12       to hit. I mean, I agree with counsel that we're, at the
13       outset, you know, there is not going to be any evidence that
14       he knew these things weren't true or that these investments
15       wouldn't come through. But, you know, a year into the
16       scheme, after, you know, sort of taking money, multiple
17       amounts of money from Mr. Spencer and Mr. Crane, after seeing
18       none of this come through, he is going to new investors and
19       basically telling them the same thing; that, you know, this
20       is a sure thing, and it's going to hit in 60 days. At this
21       point, even if he -- even if he is hoping that it's going to
22       pay off, it's going to come through, he cannot, in good
23       faith, be representing that this is a sure thing he is going
24       to pay off in 60 days because he has, you know, basically a
25       year of, you know, just not happening. It's like sort of
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 50 of 67 PageID #:129950


 1       saying, you know, I'm going to go put this on the horse, I'm
 2       going to make a particular bet, and it's definitely going to
 3       come through. Except he is not telling them that this is a
 4       horse race and this is sort of a matter of chance. He is
 5       telling them that this is an investment in a transaction that
 6       is, you know, a sure, definite thing.
 7                    THE COURT: Well, let's talk about the horse. So
 8       you've got some "wise guy" who goes up to you and says: You
 9       know, I know that horse is going to -- he is going to win
10       big. It may look like he is No. 20, but he really -- he is
11       going to win. If "wise guy" isn't going to benefit, where is
12       the -- I mean, where is the fraud?
13                    MR. YOUNG: Well, Judge --
14                    THE COURT: Where is the criminal act? I mean, he
15       can go say some outrageous thing and somebody goes and acts
16       on it. But if they --
17                    MR. YOUNG: The statute requires obtaining money
18       with an intent to defraud.
19                    THE COURT: Okay.
20                    MR. YOUNG: I don't have to personally benefit or
21       profit from it.
22                    THE COURT: Okay. Well, that's true.
23                    MR. YOUNG: If I -- you know --
24                    THE COURT: Sometimes you want someone else to
25       benefit.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 51 of 67 PageID #:130051


 1                    MR. YOUNG: Or to cause a loss to another, you
 2       know, so.
 3                    THE COURT: Or to cause the loss, I agree.
 4                    MR. YOUNG: I think the motive here is that he
 5       believes this investment is going to pay off. Now, he is not
 6       telling the people who are giving the money everything, not
 7       disclosing everything to them. And when it pays off, he is
 8       going to keep part of the proceeds. That is the motive to do
 9       this at this point.
10                    THE COURT: Okay. Because the proceeds, even
11       though it bypasses him and it goes directly from the victim
12       to this company. So let's say it paid off. How does he end
13       up getting some of that money?
14                    MR. YOUNG: Because he is the person dealing with
15       them, primarily. I mean, there is some contact.
16                    THE COURT: I'm not getting this.
17                    MR. KUTNICK: I'm not aware of any agreement between
18       Meza and any of the victims to split the profits.
19                    Oh, okay. I will take that back. Strike it.
20                    THE COURT: So that's where it would be? That
21       there was an agreement to split profits? Well then, okay,
22       you know --
23                    MR. YOUNG: I'm inferring, your Honor. I can't
24       tell you what the exact agreements were between defendant and
25       these other individuals. But I can tell you that he was the
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 52 of 67 PageID #:130152


 1       go-between with the investors and these sort of the
 2       recipients of the funds.
 3                    THE COURT: Okay. But for a criminal case, what do
 4       the victims say? Do they say -- they say he said, go invest
 5       on this, but --
 6                    MR. KUTNICK: Judge, our -- I'm sorry, I don't want
 7       to interrupt the court, or Mr. Young.
 8                    Can we take a short -- can we take a short break,
 9       your Honor, to talk to Mr. Meza?
10                    THE COURT: Sure. We'll come back in a few
11       minutes.
12                    MR. KUTNICK: Thank you.
13             (Recess from 3:12 p.m. to 3:20 p.m.)
14                    THE COURT: Where were we? Oh, we were trying to
15       decide whether all of these witnesses can testify as to the
16       scheme, and I'm trying to understand the scheme. And --
17                    MR. KUTNICK: First of all, I have a mint in my
18       mouth, and I don't want to be disrespectful to the court--
19                    THE COURT: Well, I can wait a few minutes.
20                    MR. KUTNICK: Okay. I want to show you again Grand
21       Jury Exhibit No. 22, your Honor. And specifically -- so --
22       and this is not the one with Renaissance, this is separate.
23       These are different fraudsters, I would call them. So right
24       here, the government has said no, they're not going to use
25       this victim, Mr. Karim Khoja. So I will just move on. I
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 53 of 67 PageID #:130253


 1       won't even talk about him. But he is similarly situated with
 2       David Tomlinson. And if you see, the money from David
 3       Tomlinson goes straight up to Palmore without going anywhere
 4       near Mr. Meza. Same thing with Ray Yacoub. His investment
 5       goes directly to Palmore without going anywhere near Carlos
 6       Meza. There is no allegation that Mr. Meza profited from any
 7       of those or was supposed to be profiting from any of those
 8       investments.
 9                    THE COURT: Well, that was what I was trying to
10       understand.
11                    MR. KUTNICK: So, and then --
12                    THE COURT: Was this just a -- somebody talking
13       when he doesn't know, maybe, what he is saying, apparently
14       didn't know what he was saying or what was his intent? You
15       do have to show.
16                    MR. YOUNG: Yes, your Honor. His intent was to
17       obtain money and property from them by means of false
18       representations regarding his certainty of the nature of
19       these investments. I mean, I'll note that the --
20                    THE COURT: To obtain property, okay. Well,
21       that's -- I mean, you seem to be saying he wasn't going to --
22       he couldn't have intended to obtain property because it
23       wasn't going there. Mr. Young is saying, yes, he did intend
24       to, and I was just trying to understand how.
25                    MR. KUTNICK: I don't -- I don't think that there is
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 54 of 67 PageID #:130354


 1       any evidence to show that he was going to personally benefit
 2       from these investments.
 3                    THE COURT: Well, you don't actually have to
 4       personally invest, if you intend somebody else to -- if it's
 5       fraud and you intended someone else benefit you --
 6                    MR. KUTNICK: Someone above you, for instance.
 7                    THE COURT: Yeah.
 8                    MR. KUTNICK: I have not seen any evidence that has
 9       been tendered of that. And I just want to add, the one other
10       victim here, because it refers to another witness, Thomas
11       George, he is in the same situation as the other two
12       witnesses that I just discussed. That his investment went
13       straight also to Palmore, did not go through Carlos Meza or
14       any of his entities. And unlike this one, your Honor, which
15       is Scott Spencer, which the government indicates was prompted
16       by Meza. So we don't have an objection to that. This Thomas
17       George investment does not. It goes straight to Virginia
18       Worldwide without ever having anything to do with Meza or
19       Milwaukee McPherson.
20                    So I guess my argument is that we're seeking to bar
21       the witness George, Yocoub, and Tomlinson because there is no
22       evidence to show that Mr. Meza was going to profit personally
23       or was doing it in an effort to help people above him profit.
24       Or the other thing that --
25                    MS. ZARDKOOHI: Cause.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 55 of 67 PageID #:130455


 1                    MR. KUTNICK: Yeah, to cause them to lose the
 2       money. Because, if anything, I think that it was contrary.
 3       He did not intend them to lose the money. He intended to get
 4       them in -- connected with a good investment.
 5                    THE COURT: Tell me the dates of these different
 6       witnesses and maybe something more about what was -- what
 7       were the representations that you say were made.
 8                    MR. YOUNG: Sure. Your Honor, the date of the
 9       scheme is from in or about 2012-2013. Mr. Yocoub's
10       investment I believe was in the Summer of 2013.
11       Mr. Tomlinson's investment was in the Summer of 2013.
12       Mr. George's investment was I think in the Spring of 2013.
13                    You have the chart there, I apologize.
14                    MR. KUTNICK: I do. George -- yes, June of 2013 --
15       April and June of 2013.
16                    MR. YOUNG: Okay. So they're all within the
17       alleged period of the scheme, your Honor.
18                    THE COURT: Okay. So --
19                    MR. YOUNG: And --
20                    THE COURT: Spencer?
21                    MR. YOUNG: Spencer --
22                    THE COURT: Because those are the ones you said --
23       Spencer and Crane are --
24                    MR. YOUNG: Spencer makes investments in May 2012,
25       June 2012, August 2012, October 2012, and then April of 2013.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 56 of 67 PageID #:130556


 1                    Mr. Crane's first investment I believe is in the
 2       Summer of 2012, and then his last investment is roughly
 3       July 2013. I don't remember the exact was --
 4                    THE COURT: You said Summer of 2013?
 5                    MR. YOUNG: Yes, your Honor.
 6                    THE COURT: There were two investments, or more?
 7                    MR. YOUNG: There were more. But the last ones
 8       were July 9th of 2013. And --
 9                    THE COURT: Okay. So I've got the timeline.
10                    MR. YOUNG: The timeline --
11                    THE COURT: I got that.
12                    MR. YOUNG: Is within the period of the scheme.
13       They are, like the others, members of his church or friends.
14       And they were -- he solicited funds with them to invest in
15       various trading programs, like the others. And he
16       misrepresented sort of the nature of the transaction like he
17       did with the others, your Honor. That these were sort of
18       sure things when, in fact, he didn't have sort of a
19       good-faith basis to make that assertion to.
20                    THE COURT: Tell me how these things come about.
21                    MR. YOUNG: What do you mean?
22                    THE COURT: I mean, did he have lunch with them?
23       Did he get together with them? Was he close friends with
24       them?
25                    MR. YOUNG: Mr. Yocoub was his auto mechanic. So
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 57 of 67 PageID #:130657


 1       he approached him after years of dealing with him about this
 2       investment opportunity. Mr. Tomlinson and Mr. George were
 3       church members.
 4                    THE COURT: And so I know you had said that. I was
 5       just trying to -- so was this a one-time thing? I'm trying
 6       to get a picture of it. So when would he see them, or how
 7       did he approach them?
 8                    MR. YOUNG: He would see them -- Mr. Yocoub, he
 9       would see when his car needed repairs. On a regular basis,
10       he would bring cars of his friends, cars of businesses, and
11       the like. The others he would see at church on a regular
12       basis, and then he approached them about these investments,
13       most of them will say that, you know, after -- you know.
14                    THE COURT: After church, or would they get
15       together?
16                    MR. YOUNG: Usually at church was the nature of the
17       relationship. So it would have been in connection with that
18       or some kind of church-related function. Although, they
19       would see each other occasionally outside of church, and he
20       approached them about these investments. And after a couple
21       of discussions, they ultimately decided to make the
22       investments.
23                    MR. KUTNICK: They would socialize. They were
24       family friends. There were many meetings outside of church.
25       There were -- it wasn't strictly at church, actually.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 58 of 67 PageID #:130758


 1                    THE COURT: No, I understand they knew --
 2                    MR. KUTNICK: They --
 3                    THE COURT: I mean, we had that discussion earlier.
 4       I am trying to see how these come together in terms of a
 5       potential scheme. Were they the same kind of statements?
 6       Were they same -- well, they weren't the same investments, or
 7       they were different?
 8                    MR. YOUNG: They were ultimately made with
 9       different parties involved, but they were representing the
10       same types of investments in these sort of international
11       transactions that are sure things.
12                    MR. KUTNICK: Well, yes, they are different
13       entities. And one real distinguishing factor is that in the
14       other --
15                    MR. YOUNG: Your Honor, I think we need to brief
16       this. This is a lot of detail to sort of raise.
17                    THE COURT: All right. That's fine. You can do
18       that. It's probably better to do that than to --
19                    MR. KUTNICK: Just --
20                    THE COURT: -- get to trial and be dealing with it.
21       I mean, it might clarify things for all of you.
22                    MR. KUTNICK: Another distinguishing factor, your
23       Honor, which I think is very, very important when comparing
24       these victims that we're talking about versus Cordell Crane
25       and Scott Spencer, is that there is no -- not even an
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 59 of 67 PageID #:130859


 1       allegation that Mr. Meza skimmed anything off of those
 2       investments because they didn't go through him. They went --
 3                    THE COURT: Well, attempt, of course, is just --
 4       can be just as criminal, but.
 5                    MR. KUTNICK: Right, but it kind of shows -- the
 6       ones that he skimmed money off of, allegedly, shows more of
 7       his intent to profit, potentially, his ability to control
 8       which funds went to and from to the, as I call, the
 9       fraudsters, the big fraudsters. So those factors are not
10       here with these three victims.
11                    THE COURT: Okay. I don't --
12                    MR. YOUNG: I mean, it's hard to, your Honor,
13       because we're getting into the -- the question is: Is it
14       within the alleged scheme? I think the answer is yes.
15       Counsel is raising issues with the proof.
16                    THE COURT: I understand that.
17                    MR. YOUNG: And which is, that's a matter
18       ultimately for the jury to decide. I mean, I think they are
19       clearly within the alleged scheme. They are, both in terms
20       of time periods, both in terms of the nature of the
21       representations. And while the monies were going to
22       different entities, that was also true of Mr. Crane and
23       Mr. Spencer. I mean, he was changing sort of the parties he
24       was the dealing with, but I don't believe that is a
25       meaningful part of, you know, the scheme with respect to how
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 60 of 67 PageID #:130960


 1       he was obtaining the money from investors.
 2                    THE COURT: All right. I mean, what you are
 3       saying, there is some reason you wish to bring in these other
 4       three as well as the other two.
 5                    MR. KUTNICK: And I think there is a great danger
 6       of the jury running away with that and using it for, as I
 7       said, purposes that are not legally proper, such as
 8       propensity.
 9                    MR. YOUNG: It's not propensity because it's a
10       scheme, would be the government's position.
11                    MR. KUTNICK: Or if he did it to those people, then
12       he must have done it to these people.
13                    MR. YOUNG: It's the charged offense, though, it's
14       not acts of. It's not other acts, or it's not propensity.
15       There is -- you're a member of a scheme, I think there is a
16       time period both in terms of the matter of which we
17       defined --
18                    THE COURT: Okay. I guess we're going to have to
19       leave it at that. Well, we can figure out how to do this. I
20       mean, you told me why you think that it's not part of the
21       scheme and that it is just propensity. I mean, if you -- I
22       mean, I can just leave it at that. If you're wrong, of
23       course, then you suffer in the end.
24                    MR. KUTNICK: May I -- Judge, I know we've gone a
25       long time on this, and I don't want to belabor it, but if it
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 61 of 67 PageID #:131061


 1       is coming in under, let's say, 404(b) instead of as part of
 2       the scheme, then --
 3                    THE COURT: Well, if -- yes, I mean, that's the
 4       issue is, is it part of the scheme or not. Without actually
 5       knowing -- I mean, okay, I can -- certainly the timeline
 6       sounds like it is. I don't know, not having heard about it,
 7       exactly what statements. That's why I'm starting to say,
 8       okay, where were these taking place? Were these similar
 9       conversations? Were these conversations that took place in
10       the similar --
11                    MR. KUTNICK: It's almost a year later.
12                    MR. YOUNG: A year later from what?
13                    MR. KUTNICK: From the original -- from the other --
14                    MS. ZARDKOOHI: Not a year.
15                    MR. KUTNICK: It's not a year, it's about --
16                    MS. ZARDKOOHI: Eight months, or something.
17                    MR. KUTNICK: Yeah, the other transactions are,
18       like, October of 2012, and now we're here in April of 2013,
19       June of 2013.
20                    MR. YOUNG: But the period of the scheme is what
21       controls, and the scheme is alleged to have begun in 2012,
22       and continued to 2013, apart from the execution, as I think
23       counsel is inferring, to the actually charged execution,
24       which are earlier in the period. But the scheme alleged in
25       the indictment is from 2012 to 2013. So in terms of temporal
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 62 of 67 PageID #:131162


 1       connection, these clearly occurred within the time period of
 2       the alleged scheme in the indictment.
 3                    THE COURT: I mean, Mr. Young says that the last
 4       investments by A and B were in the Summer of 2013.
 5                    MR. KUTNICK: I agree, that there is an April 2013
 6       investment by Spencer and a July -- two July 2013 investments
 7       by Crane. So I agree with that. But when it came to the
 8       investments in Palmore Legal Services and Carso, those were
 9       of a -- even though Cordell Crane and Scott Spencer were
10       involved in those as well, the other three witnesses we're
11       talking about, Tomlinson, Yocoub and George, had no part of
12       that previous part of the scheme.
13                    MR. YOUNG: Well, they're different victims. So I
14       don't think there has to be -- the pitch is the same to all
15       the victims.
16                    THE COURT: Okay. And the pitch is?
17                    MR. YOUNG: These international investments. That
18       there was going to be, you know, sort of a risk-free
19       investment, and there was going to be a very quick turnaround
20       in the investment.
21                    MR. KUTNICK: The entire --
22                    THE COURT: Well, I will look back at the most
23       recent cases in the Seventh Circuit because they do draw some
24       lines.
25                    MR. KUTNICK: Your Honor, the entire indictment, I
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 63 of 67 PageID #:131263


 1       agree that the indictment says, from in or about 2012, until
 2       in or about 2013, which is a wide timeframe, but it
 3       continually talks about Victim A and Victim B.
 4                    THE COURT: But that's not uncommon that they --
 5                    MR. KUTNICK: Right. They and other persons. I
 6       admit that's there. And I'm not arguing that we're
 7       surprised, or anything. We know about these witnesses. But
 8       I'm just worried about its -- I'm worried about its
 9       prejudicial effect. And I don't know how probative it
10       actually is.
11                    MR. YOUNG: Paragraph 6 of the indictment. "It was
12       further part of the scheme that Meza fraudulently induced
13       multiple victims, including Victim A and B from, to entrust
14       their money to him and others," you know, based on the false
15       promises and representations, guarantees described above.
16                    So I think the indictment clearly encompassed the
17       victims beyond Victims A and B.
18                    THE COURT: Well, the way we're going to have to
19       leave it right now, at least, is we'll hear the evidence at
20       trial. And if I think there is a problem, we will have to
21       deal with it then. It doesn't sound like -- I mean, if you
22       find -- direct me to some case, I am going to look at them.
23       And if you find some case where you say -- show me that that
24       is, in advance, literally wrong, let me know about it.
25                    MR. KUTNICK: We will look for it.
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 64 of 67 PageID #:131364


 1                    THE COURT: Okay. All right. Your instructions
 2       are all agreed.
 3                    MR. KUTNICK: Yes.
 4                    THE COURT: I mean, obviously subject to any of
 5       them not turning out to be appropriate. So I don't think we
 6       need to discuss them. I mean, that's what it said, it said
 7       agreed.
 8                    MR. KUTNICK: No, correct. That is correct, your
 9       Honor. I just did tell Mr. Young that I haven't had a lot of
10       opportunity to look at potential defense theory instructions.
11                    THE COURT: Sure.
12                    MR. KUTNICK: So I'm still working on that. And I
13       told him, as soon as I have something, I would get that over
14       to them.
15                    THE COURT: Okay.
16                    MR. YOUNG: Things obviously come up at trial, your
17       Honor, so we're --
18                    THE COURT: So I think I better tell the jury that
19       this could be one week to six-day trial, but that we won't be
20       meeting on Friday. And do you know how I pick juries?
21                    MR. KUTNICK: I haven't picked one with you, Judge.
22                    THE COURT: I will question -- or begin by letting
23       the entire 32 people, or whatever we have called, give their
24       autobiographies, and then I will start asking them more
25       specific questions. I mean, I will introduce you and the
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 65 of 67 PageID #:131465


 1       case and ask questions, and at that point say, you know, if
 2       anybody -- if your answer is anything other than just no,
 3       then raise your hand. And when we get to personal kinds of
 4       questions, we will talk to them at sidebar.
 5                    When we're done with everything, we excuse them
 6       all, and we will talk about any who should be stricken for
 7       cause. And then after that, you pick. You've got ten,
 8       you've got six.
 9                    In terms of the 12, if the first juror in the box
10       has not been struck for any reason, that becomes Juror No. 1,
11       and we just keep going until we get to 12. And then without
12       going back on them after we have our 12, I will -- if, you
13       know, the 13 juror there that because you haven't --
14       nobody -- everybody has been on the jury, whoever is the next
15       one, we should probably -- well, we should get two alternates
16       anyway. And this is a little early for major flu season, so
17       two is probably sufficient. But among the remaining people,
18       you can move to strike. You each have one more strike
19       against the alternates. And then I expect ordinarily we get
20       that done by lunchtime. And then in the afternoon, you give
21       your opening statements and then call a first witness.
22                    And I break, for the jurors' sake, at 4:30 and take
23       one hour for lunch. And we will be on 17. So
24       10-to-15-minutes break in the morning and afternoon. I don't
25       have anything else on days I'm on trial, so I will start as
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 66 of 67 PageID #:131566


 1       early as the jury wants to start. But we might be able to
 2       start as early as 9:15 on any given day. Often jurors I find
 3       would rather start early because they have come in from
 4       places.
 5                    Anything about any of that gives anybody a problem?
 6       Okay. I think we're in 1725, or something.
 7                    MR. KUTNICK: Judge, just when it comes to the
 8       peremptories. So you have the 32, we go through 32. Then we
 9       both present our cause motions. The court rules. We have
10       what's left, and then is it -- do you do like a
11       back-and-forth?
12                    THE COURT: Oh, no, no, no. Sorry, I should have
13       said that. No, you each give me your strikes in writing. If
14       you both strike the same one, well, that one isn't going to
15       sit, but you don't get another one.
16                    MR. KUTNICK: Oh, really? Okay. Interesting.
17       Okay. Thanks.
18                    THE COURT: Okay. Anything else?
19                    MR. KUTNICK: I don't think so.
20                    THE COURT: All right. Well, you look like you
21       will all be fine people to go to trial with.
22                    MR. KUTNICK: So we're just going to deal with that
23       issue at trial, we're not going to brief it, or anything like
24       that?
25                    THE COURT: If you find a case that you think
     Case: 1:17-cr-00281 Document #: 117 Filed: 11/08/19 Page 67 of 67 PageID #:131667


 1       really does, I would just as soon you gave it to me before
 2       trial.
 3                    MR. KUTNICK: I certainly will.
 4                    THE COURT: If something that brings up something,
 5       I suppose I could end up asking you people to come back. But
 6       I will certainly look at it, and we will look at the cases as
 7       well.
 8                    MR. KUTNICK: Okay. Thank you, Judge.
 9                    THE COURT: Okay. Thank you very much.
10             (Which were all the proceedings heard.)
11                                      CERTIFICATE
12             I certify that the foregoing is a correct transcript
13       from the record of proceedings in the above-entitled matter.
14
15       /s/ SANDRA M. MULLIN                              November 7, 2019
16       SANDRA M. MULLIN, CSR, RMR, FCRR
         Official Court Reporter
17
18
19
20
21
22
23
24
25
